Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  Claims 6 and 16 should read “wherein a first portion of the first plate is integrally formed with an upper portion of the barrel, and wherein a second portion of the first plate is integrally formed with a lower portion of the barrel”
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 - 5, 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmierer et al. (US 2012/0265204 A1) in view of Biedermann et al. (US 6,176,882 B1) and in view of Keiper et al. (US 2013/0184753 A1).

Regarding claim 1, Schmierer discloses a method for implanting a medical device in a patient (Abstract, paragraph [0016]), the method comprising: 
providing the medical device (paragraph [0116], ref. 360, Fig. 22), the device including a barrel (ref. 372, Fig. 23), a first plate (ref. 362, Fig. 22), a second plate (ref. 364, Fig. 22), and a central post (ref. 382, Fig. 22); 
inserting the barrel of the device between adjacent spinous processes (Fig. 384, paragraph [0042]), the first plate disposed on one end of the barrel (Fig. 22); 
positioning the second plate onto the central post such that the first plate and the second plate engage the adjacent spinous process, the second plate being free to rotate about its center within a range of motion (prior to being locked via locking mechanism ref. 308, paragraph [0111], the second plate is free to rotated about the central post).

Schmierer discloses a central post, but is silent that the central post is a screw. Schmierer is silent regarding the step of rotating the central screw disposed in the barrel to cause the barrel to expand from a collapsed form having a first height to an expanded form having a second height.  However, it is noted that the barrel of Schmierer is configured to expand between a first and second height (paragraph [0116]), but the means for said expansion is not detailed.  Schmierer is also silent regarding that the second plate is ratcheted onto the central screw. 

Biedermann teaches an expandable intervertebral implant in the related field of
 spinal implants (abstract) comprising a barrel, the barrel having an upper portion and a lower portion (Cols. 2-3 disclose a barrel, or ‘implant’ as referred to in Col. 2, line 27,
 with an upper portion ref. 60 and a lower portion ref. 61, as shown in Fig. 1) and an
 actuator assembly disposed in the barrel, the actuator assembly comprising a front
 ramped actuator in engagement with the barrel (Col. 3, lines 56 — 67, ref. 45, Fig. 1), a
 rear ramped actuator in engagement with the barrel (Col. 3, lines 56 — 67, ref. 45, Fig.
 1), and a central screw that extends from the rear ramped actuator through the front
 ramped actuator (Col. 2, lines 56 — 67, ref. 15, Figs. 1 & 7-8), wherein the barrel is
 configured to transition from a collapsed form having a first height to an expanded form
 having a second height (Col. 4, lines 40 — 60 disclose how the actuator assembly is
 configured to expand the barrel as shown in Figs. 7 - 8) and wherein the second height
 is greater than the first height (Fig. 8 shows the expanded position in which the second
 height is greater than the initial of first height).  Biedermann teaches that such a configuration of a barrel and actuator assembly results in an implant capable of inward and outward (up and down) displacement of the barrel for individual adjustment
to fit an anatomic shape of the patient and that the overall height can be controlled by
adjustment (Col. 2, lines 1 - 5). It would have been obvious to one having ordinary skill
in the art at the time the invention was made to modify the central post and barrel of
Schmierer such that the barrel comprises a front ramped actuator, a rear ramped actuator, and that the central post is a central screw that extends from the rear ramped actuator through the front ramped actuator to cause expansion of the barrel, as taught by Biedermann, because such a configuration of the barrel, ramps and central screw would result in an implant capable of controlled inward and outward displacement of the barrel for individual adjustment to fit an anatomic shape of the patient and that the overall height can be controlled by simple adjustment of the central
screw, thereby affording more control the surgeon to meet the specific needs of the
patient.

Keiper teaches a medical device (Abstract) comprising a barrel (ref. 3, Fig. 1), first plate (ref. 1, Fig. 1), a second plate (ref. 20, Fig. 1) and a central screw (ref. 3, Fig. 1), wherein the second plate is ratcheting onto the central screw such that movement of the second relative to the first plate is irreversible (paragraph [0046]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a distal end portion of the central post of Schmierer to have threaded grooves and the second plate to comprise a ratcheting mechanism, as taught by Keiper, for the purpose of prohibiting accidental loosening or reward movement of the second plate once threaded onto the central screw. 

Regarding claim 2, Schmierer in view of Biedermann and in view of Keiper disclose the method of claim 1, wherein rotation of the central screw draws a front ramped actuator toward a rear ramped actuator (front and rear ramped actuators refs. 45, 46 may either be drawn together or apart based upon rotation of the central screw), the front ramped actuator and the rear ramped actuator acting on an upper portion (Schmierer, ref. 372) and a lower portion (Schmierer, ref. 374) of the barrel to cause the barrel to expand (Schmierer as modified by Keiper results in a barrel having telescoping parts that are moved apart by ramped  actuators).  

Regarding claim 3, Schmierer in view of Biedermann and in view of Keiper disclose the method of claim 2, wherein the upper portion of the barrel comprises ramped upper sidewalls in engagement with the rear ramped actuator and the front ramped actuator, and wherein the lower portion of the barrel comprises ramped lower sidewalls in engagement with the rear ramped actuator and the front ramped actuator (Schmierer as modified by Biedermann results in the upper and lower portions having ramped sidewalls configured to engaged with the ramped actuators, see Fig. 1 of Biedermann which shows the ramps sidewalls refs. 63, 63’).  

Regarding claim 4, Schmierer in view of Biedermann and in view of Keiper disclose the method of claim 3, wherein the ramped upper sidewalls and the ramped lower sidewalls are overlapping (the sidewalls, as taught by Biedermann, overlap because they mirror each other along a central longitudinal axis of the barrel).  

Regarding claim 5, Schmierer in view of Biedermann and in view of Keiper disclose the method of claim 3, wherein the ramped upper sidewalls and the ramped lower sidewalls define a central opening configured to receive graft packing material (Schmierer, paragraph [0115]).  

Regarding claim 9, Schmierer in view of Biedermann and in view of Keiper disclose the method of claim 1, except wherein the second height may have a maximum height that is about 6 mm greater than the first height. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the barrel and ramps of Schimierer as modified by Biedermann such that the second height is about 6 mm greater than the first height since the device of Schimierer is configured for interspinous disposal and one of ordinary skill in the art would be constrained by the physical geometry of the average spine, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 
Regarding claim 10, Schmierer in view of Biedermann and in view of Keiper disclose the method of claim 2, wherein the front ramped actuator may be bullet shaped on its front end (as shown in Fig. 1 of Biedermann the wedge shape of the actuator is bullet shaped on its front end, ref. 47).


Claim 1 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucherman et al. (US 2008/0221692 A1) in view of Biedermann et al. (US 6,176,882 B1) and further in view of Keiper et al. (US 2013/0184753 A1). 

Regarding claim 1, Zucherman discloses a method for implanting a medical device in a patient (Abstract), the method comprising: 
providing the medical device (Fig. 23), the device including a barrel (paragraph [0238], ref. 1801, Fig. 24), a first plate (Fig. 24, refs. 1832,1834), a second plate (paragraph [0257], ref. 2360, Fig. 30), and an actuation device (paragraph [0247], refs. 1844, 1842); 
inserting the barrel of the device between adjacent spinous processes (Fig. 30), the first plate disposed on one end of the barrel (Fig. 24); 
inserting the actuation device in the barrel to cause the barrel to expand from a collapsed form having a first height to an expanded form having a second height (paragraph [0247]). 

Zucherman is silent regarding the limitation that the actuation device is a central screw and that rotation of the screw causes the expansion of the barrel and ratcheting the second plate onto the central screw such that the first plate and the second plate engage the adjacent spinous process, the second plate being free to rotate about its center within a range of motion.

Biedermann teaches an expandable intervertebral implant in the related field of
 spinal implants (abstract) comprising a barrel, the barrel having an upper portion and a  lower portion (Cols. 2-3 disclose a barrel, or ‘implant’ as referred to in Col. 2, line 27,
 with an upper portion ref. 60 and a lower portion ref. 61, as shown in Fig. 1) and an
 actuator assembly disposed in the barrel, the actuator assembly comprising a front
 ramped actuator in engagement with the barrel (Col. 3, lines 56 — 67, ref. 45, Fig. 1), a
 rear ramped actuator in engagement with the barrel (Col. 3, lines 56 — 67, ref. 45, Fig.
 1), and a central screw that extends from the rear ramped actuator through the front
 ramped actuator (Col. 2, lines 56 — 67, ref. 15, Figs. 1 & 7-8), wherein the barrel is
 configured to transition from a collapsed form having a first height to an expanded form
 having a second height (Col. 4, lines 40 — 60 disclose how the actuator assembly is
 configured to expand the barrel as shown in Figs. 7 - 8).  Biedermann teaches that such a configuration of a barrel and actuator assembly results in an implant capable of inward and outward (up and down) displacement of the barrel for individual adjustment
to fit an anatomic shape of the patient and that the overall height can be controlled by
adjustment (Col. 2, lines 1 - 5). It would have been obvious to one having ordinary skill
in the art at the time the invention was made to substitute actuation device of Zucherman with the ramps and central screw, as taught by Biedermann, such that the barrel comprises a front ramped actuator, a rear ramped actuator, and that the central post is a central screw that extends from the rear ramped actuator through the front ramped actuator to cause expansion of the barrel because such a configuration of the barrel, ramps and central screw would result in an implant capable of controlled inward and outward displacement of the barrel for individual adjustment to fit an anatomic shape of the patient and that the overall height can be controlled by simple adjustment of the central screw, thereby affording more control the surgeon to meet the specific needs of the patient.

Keiper teaches a medical device (Abstract) comprising a barrel (ref. 3, Fig. 1), first plate (ref. 1, Fig. 1), a second plate (ref. 20, Fig. 1) and a central screw (ref. 3, Fig. 1), wherein the second plate is ratcheting onto the central screw such that movement of the second relative to the first plate is irreversible (paragraph [0046]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a distal end portion of the central post of Zucherman in view of Biedermann to have threaded grooves and the second plate to comprise a ratcheting mechanism, as taught by Keiper, for the purpose of prohibiting accidental loosening or reward movement of the second plate once threaded onto the central screw. 

Regarding claim 6, Zucherman in view of Biederman and further in view of Keiper disclose the method of claim 1, wherein the first portion (Zucherman, ref. 1832, Fig. 24) of the first plate is integrally formed with the upper portion of the barrel (ref. 1822), and wherein the second portion (ref. 1834) of the first plate is integrally formed with the lower portion of the barrel (ref. 1824).

Claims 11 - 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucherman et al. (US 2008/0221692 A1) in view of Biedermann et al. (US 6,176,882 B1) and in view of Schmierer et al. (US 2012/0265204 A1) and further in view of Keiper et al. (US 2013/0184753 A1). 

Regarding claim 11, Zuchermann discloses a method for implanting a medical device in a patient (Abstract), the method comprising: 
inserting a barrel (paragraph [0238], ref. 1801, Fig. 24) of the device between adjacent spinous processes (Fig. 30), the medical device including a first plate disposed on one end of the barrel (Fig. 24, refs. 1832,1834); 
inserting an actuation device (refs. 1842, 1844) disposed in the barrel to cause the barrel to expand from a collapsed form having a first height to an expanded form having a second height (paragraph [0247]); and 28Attorney Docket No. 0218.33 1.0006 
inserting a second plate onto the barrel such that the first plate and the second plate engage the adjacent spinous process (paragraph [0257], ref. 2360, Fig. 30), and
.
Zucherman is silent regarding the limitation that the actuation device is a central screw and that rotation of the central screw disposed in the barrel causes expansion of the barrel.  In addition, Zucherman is silent regarding the step of ratcheting the second plate onto the central screw and wherein the second plate is free to rotate about its center within a range of motion and wherein the first plate includes projections disposed in a first set of spike spheres configured to be received by the first plate, and wherein the second plate includes projections disposed in a second set of spike spheres in the second plate, the second set of spike spheres configured to articulate with respect to the second plate. 

Biedermann teaches an expandable intervertebral implant in the related field of
 spinal implants (abstract) comprising a barrel, the barrel having an upper portion and a  lower portion (Cols. 2-3 disclose a barrel, or ‘implant’ as referred to in Col. 2, line 27,
 with an upper portion ref. 60 and a lower portion ref. 61, as shown in Fig. 1) and an
 actuator assembly disposed in the barrel, the actuator assembly comprising a front
 ramped actuator in engagement with the barrel (Col. 3, lines 56 — 67, ref. 45, Fig. 1), a
 rear ramped actuator in engagement with the barrel (Col. 3, lines 56 — 67, ref. 45, Fig.
 1), and a central screw that extends from the rear ramped actuator through the front
 ramped actuator (Col. 2, lines 56 — 67, ref. 15, Figs. 1 & 7-8), wherein the barrel is
 configured to transition from a collapsed form having a first height to an expanded form
 having a second height (Col. 4, lines 40 — 60 disclose how the actuator assembly is
 configured to expand the barrel as shown in Figs. 7 - 8).  Biedermann teaches that such a configuration of a barrel and actuator assembly results in an implant capable of inward and outward (up and down) displacement of the barrel for individual adjustment
to fit an anatomic shape of the patient and that the overall height can be controlled by
adjustment (Col. 2, lines 1 - 5). It would have been obvious to one having ordinary skill
in the art at the time the invention was made to substitute actuation device of Zucherman with the ramps and central screw, as taught by Biedermann, such that the barrel comprises a front ramped actuator, a rear ramped actuator, and that the central post is a central screw that extends from the rear ramped actuator through the front ramped actuator to cause expansion of the barrel because such a configuration of the barrel, ramps and central screw would result in an implant capable of controlled inward and outward displacement of the barrel for individual adjustment to fit an anatomic shape of the patient and that the overall height can be controlled by simple adjustment of the central screw, thereby affording more control the surgeon to meet the specific needs of the patient.

Keiper teaches a medical device (Abstract) comprising a barrel (ref. 3, Fig. 1), first plate (ref. 1, Fig. 1), a second plate (ref. 20, Fig. 1) and a central screw (ref. 3, Fig. 1), wherein the second plate is ratcheting onto the central screw such that movement of the second relative to the first plate is irreversible (paragraph [0046]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a distal end portion of the central post of Zucherman in view of Biedermann to have threaded grooves and the second plate to comprise a ratcheting mechanism, as taught by Keiper, for the purpose of prohibiting accidental loosening or reward movement of the second plate once threaded onto the central screw. 

Schmierer teaches a spinal implant (Fig.8, ref. 176) having a first and second plate (Fig. 8, refs. 172, 174) wherein the first plate includes projections disposed in a first set of spike spheres configured to be received by the first plate (paragraph [0098], ref. 176, Fig. 8), and wherein the second plate includes projections disposed in a second set of spike spheres in the second plate (ref. 176), the second set of spike spheres configured to articulate with respect to the second plate (Fig. 8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first and second plates of Zucherman to include the projections disposed in a first set of spike spheres configured to be received by the plates, as taught by Schmierer, for the purpose of better locking the device to bone (paragraphs [0089, 90]). 

Regarding claim 12, Zucherman in view Biederman and Schmierer and further in view of Keiper discloses the method of claim 11, wherein rotation of the central screw draws a front ramped actuator (Biedermann, Fig. 1, ref. 46) toward a rear ramped actuator (ref. 45), the front ramped actuator and the rear ramped actuator acting on an upper portion and a lower portion of the barrel to cause the barrel to expand (Biederman, Col. 3, lines 56 - 67) .  

Regarding claim 13, Zucherman in view Biederman and Schmierer and further in view of Keiper discloses the method of claim 12, wherein the upper portion of the barrel comprises ramped upper sidewalls in engagement with the rear ramped actuator and the front ramped actuator, and wherein the lower portion of the barrel comprises ramped lower sidewalls in engagement with the rear ramped actuator and the front ramped actuator (Biedermann, Fig. 1, refs. 63, 64, 63’, 64).  

Regarding claim 14, Zucherman in view Biederman and Schmierer and further in view of Keiper discloses the method of claim 13, wherein the ramped upper sidewalls and the ramped lower sidewalls are overlapping (the sidewalls, as taught by Biedermann, overlap because they mirror each other along a central longitudinal axis of the barrel).  

Regarding claim 15, Zucherman in view Biederman and Schmierer and further in view of Keiper discloses the method of claim 13, except wherein the ramped upper sidewalls and the ramped lower sidewalls define a central opening configured to receive graft packing material.  

Biedermann teaches that the ramped upper sidewalls and the ramped lower
sidewalls define a central opening (please see remarked Fig. 8 below). The implant of Biedermann is used for stabilizing the intervertebral region between adjacent vertebrae,
 upon insertion bone material is filled in to form an osseous connection therefore
 strengthening the link between the implant and the intervertebral space (Column 1,
 paragraph 2). It would have been obvious to one having ordinary skill in the art at the
time the invention was made to modify the barrel of Zucherman to include the central opening, as defined by the ramped upper sidewalls and the ramped lower sidewalls, as taught by Biedermann for the purpose of allowing bone material to fill the space, said openings are fully capable of receiving graft packing material. 

Regarding claim 16, Zucherman in view Biederman and Schmierer and further in view of Keiper discloses the method of claim 11, wherein the first portion (Zucherman, ref. 1832, Fig. 24) of the first plate is integrally formed with the upper portion (ref. 1822) of the barrel, and wherein the second portion (ref. 1834) of the first plate is integrally formed with the lower portion of the barrel (ref. 1824).  

Regarding claim 17, Zucherman in view Biederman and Schmierer and further in view of Keiper discloses the method of claim 11, except wherein the second height may have a maximum height that is about 6 mm greater than the first height.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the barrel and ramps of Zucherman as modified by Biedermann such that the second height is about 6 mm greater than the first height since the device of Zucherman is configured for interspinous disposal and one of ordinary skill in the art would be constrained by the physical geometry of the average spine, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 18, Zucherman in view Biederman and Schmierer and further in view of Keiper discloses the method of claim 12, wherein the front ramped actuator may be bullet shaped on its front end (as shown in Fig. 1 of Biedermann the wedge shape of the actuator is bullet shaped on its front end, ref. 47). 

Regarding claim 19, Zucherman in view Biederman and Schmierer and further in view of Keiper discloses the method of claim 11, wherein the first set of spike spheres configured to articulate with respect to the first plate (as shown in Fig. 8 of Schmierer, the spike spheres are mated with the plate in a semi-spherical engagement, thus having the ability to articulate).  

Regarding claim 20, Zucherman in view Biederman and Schmierer and further in view of Keiper discloses the method of claim 19, wherein the second set of spike spheres configured to articulate with respect to the second plate (as shown in Fig. 8 of Schmierer, the spike spheres are mated with the plate in a semi-spherical engagement, thus having the ability to articulate).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/           Examiner, Art Unit 3773